internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-103192-03 date may legend x state d1 d2 d3 d4 d5 dear this responds to a letter dated date submitted on behalf of x requesting a ruling that x’s election to be treated as an s_corporation was an inadvertent invalid election under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated under the laws state on d1 on d2 x’s articles of incorporation of were amended to provide for voting and non-voting common_stock x elected subchapter_s status effective d3 at that time x’s articles of incorporation did not provide that all outstanding shares of x confer identical rights to distribution and liquidation proceeds x’s legal counsel subsequently discovered that x may have issued more than one class of stock on d4 x’s articles plr-103192-03 of incorporation were amended to eliminate any second class of stock on d5 the amended articles of incorporation were filed in the offices of state x represents that from d2 through d5 x made equal distributions for each share of stock and that since d3 x and the shareholder of x filed their returns as if x were a valid s_corporation further x represents that the issuance of more than one class of stock was not motivated by tax_avoidance law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides the general_rule that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in paragraph l a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides that in general the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period plr-103192-03 the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequence of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that the taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusions based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation was not effective on d3 because x failed to qualify as a small_business_corporation and further that the circumstances resulting in such ineffectiveness were inadvertent therefore pursuant to sec_1362 x will be treated as an s_corporation from d3 and thereafter provided that x’s subchapter_s_election is not otherwise terminated under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
